On April 17, 2000, the defendant was sentenced to a five (5) year commitment to the Department of Corrections.
On August 25, 2000, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present, however, his court-appointed counsel, John Houtz, was not present. The defendant was advised of his right to be represented by counsel. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further *45advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed at this time.
Done in open Court this 25th day of August, 2000.
DATED this 11th day of September, 2000.
It is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued to the November meeting of the Board, thus allowing the defendant an opportunity to obtain counsel to represent him in this proceeding.
Chairman, Hon. Jeffrey H. Langton, Member, Hon. Marge Johnson, Member, Hon. David Cybulski.